



COURT OF APPEAL
    FOR ONTARIO

CITATION: Westerhof v. Gee Estate, 2015 ONCA 456

DATE: 20150622

DOCKET: C56514 and C58021

Laskin, Sharpe and Simmons JJ.A.

BETWEEN

Jeremy Westerhof

Plaintiff (Appellant)

and

The Estate of William Gee
and Kingsway
    General Insurance

Defendant (
Respondent
)

and

BETWEEN

Daniel McCallum

Plaintiff
    (Respondent)

and

James Baker

Defendant
    (Appellant)

Jane Poproski, Lou Ferro and Robert Zigler, for the
    appellant Jeremy Westerhof

Kieran C. Dickson and Kenneth J. Raddatz, for the
    respondent the Estate of William Gee

Donald Rollo and David Visschedyk, for the appellant James
    Baker

Paul J. Pape and Joanna Nairn, for the respondent Daniel
    McCallum

Richard Halpern and Brian Cameron, for the intervener the
    Ontario Trial Lawyers Association

William D. Black, Jerome R. Morse and John J. Morris,
    for the intervener The Holland Access to Justice in Medical Malpractice Group

John A. Olah and Stephen Libin, for the intervener the
    Canadian Defence Lawyers Association

Linda R. Rothstein and Jean-Claude Killey, for the
    intervener The Advocates Society

Heard: September 22, 23, 24, 26, 2014

On appeal from the order of the Divisional Court
    (Justices P. Theodore Matlow, David Aston and Thomas R. Lederer) dated June 20,
    2013 with reasons reported at 2013 ONSC 2093, 310 O.A.C. 335, affirming the
    judgment of Justice David S. Crane of the Superior Court of Justice dated
    October 26, 2011, following a decision by a jury; and on appeal from the
    judgment of Justice Gregory M. Mulligan of the Superior Court of Justice dated
    December 20, 2012, sitting with a jury.

COSTS ENDORSEMENT

[1]

Costs of the appeal in
McCallum v. Baker
are to the respondent
    fixed in the amount of $60,000 inclusive of disbursements and applicable taxes.

John Laskin J.A.

Robert Sharpe J.A.

Janet Simmons J.A.


